         Case 1:20-cv-02295-EGS Document 141 Filed 12/22/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 NATIONAL ASSOCIATION FOR THE
 ADVANCEMENT OF COLORED PEOPLE,


                    Plaintiff,
                                                     Civil Docket No. 20-cv-2295 (EGS)
        v.

 UNITED STATES POSTAL SERVICE, et al.,


                    Defendants.

             UNOPPOSED MOTION TO MODIFY THE COURT’S
     OCTOBER 27, 2020, OCTOBER 30, 2020, AND NOVEMBER 6, 2020 ORDERS

       Pursuant to Federal Rule of Civil Procedure 54(b) and the Court’s inherent authority to

modify its orders, Defendants respectfully request that the Court modify its October 27, 2020,

October 30, 2020, and November 6, 2020 orders concerning daily reporting of certain data

related to the United States Postal Service’s delivery of election mail. Defendants have conferred

with Plaintiffs, who agree with this motion and the attached joint proposed order.

       As the Court is aware, on October 27, 2020, the Court held a motion hearing on

Plaintiffs’ motion to enforce and monitor compliance with the preliminary injunction. ECF No.

35. At the hearing, the Court directed the parties to attempt to reach agreement on a proposed

order concerning, among other things, daily data that the Postal Service would file related to its

processing of election mail. While Defendants maintained that no relief was necessary or

appropriate, ECF No. 36, the parties largely reached agreement on a proposed order in the event

the Court was inclined to grant relief, ECF No. 39. The Court entered the proposed order.

10/27/2020 Minute Order. With respect to data reporting, the order provided:

       [B]eginning October 28, 2020 and until further order of the Court, Defendants
       shall file with the Court by 10:00 AM each day: (1) updated data on the number
         Case 1:20-cv-02295-EGS Document 141 Filed 12/22/20 Page 2 of 4




       of extra and late trips performed the preceding day, at the Nation, Area, and
       District level, including any available data that is specific to Election Mail, to the
       maximum extent feasible; (2) updated data on the percentage of on time-
       deliveries at the Nation, Area, and District level, including any available data that
       is specific to Election Mail to the maximum extent feasible; and (3) any other
       reports generated after the date of this Order and produced to Congress, other
       courts, or other litigants.

Id.

       At another hearing on October 29, 2020, Plaintiffs requested that the Court direct

Defendants to produce additional daily data related to the Postal Service’s processing of election

mail. The parties again met and conferred and submitted a proposed order in the event the Court

was inclined to grant relief. ECF No. 43. The Court entered the proposed order, which, as to data

reporting, provided:

       [B]eginning October 30, 2020, and until further order of the Court, Defendants
       shall file with the Court data by 10:00 AM each day (except for October 30, 2020,
       in which case it shall be filed at the earliest reasonably available time and, in any
       event, no later than 3:00 PM) data on the absolute number of Inbound Ballots and
       Outbound Ballots captured in the Election Mail processing scores dat96a
       produced pursuant to this Court's October 27, 2020 Minute Order. (6) It is
       FURTHER ORDERED that beginning October 30, 2020, and until further order
       of the Court, Defendants shall provide to Plaintiffs by 11:00 AM each day native
       versions of the excel files of service performance data produced pursuant to this
       Court's October 27, 2020 Minute Order.

10/30/2020 Minute Order.

       After the November 3 election, Plaintiffs requested that the Court further modify the

Postal Service’s data-reporting obligations and submitted a proposed order setting forth their

requested relief. ECF No. 90. On November 6, 2020, the Court entered the proposed order,

which, as to data reporting, provided:

       (1) [B]eginning November 7, 2020, Defendants shall no longer be required to
       produce daily data on the percentage of on-time deliveries at the Nation, Area,
       and District level for first class mail and marketing mail, as previously required
       under the Court's October 27 Order. Instead, Defendants shall produce this data
       on a weekly basis. (2) It is FURTHER ORDERED that beginning November 7,
       2020, Defendants shall no longer be required to produce the following data: (a)

                                                 2
         Case 1:20-cv-02295-EGS Document 141 Filed 12/22/20 Page 3 of 4




       Daily data on the percentage of on-time deliveries at the Nation, Area, and
       District level, for Outbound Ballots and Non-Ballot Election Mail, as previously
       required under the Courts October 27 Order. Defendants shall continue to produce
       this data for Inbound Ballots. (b) Daily data on Outbound Ballots and Non-Ballot
       Election Mail that has received an origination processing scan but does not have a
       destination processing scan, at the Nation, Area, and District level, as previously
       required under the Court's Oral Ruling in the October 31 Hearing. Defendants
       shall continue to produce this data for Inbound Ballots. . . . (d) Any other reports
       generated and produced to Congress, other courts, or litigants, as previously
       required under the Court's October 27 Order. (3) It is FURTHER ORDERED that
       beginning November 7, 2020 and, until further order of the Court, Defendants
       shall include, in the daily report on Inbound Ballot processing scores, information
       sufficient to show the absolute number Inbound Ballots covered by the processing
       score for a given District for ballots originating from the District and for ballots
       destined to the District. Defendants shall include this data retroactive to
       November 4.

11/6/2020 Minute Order. In accordance with these orders, Defendants have been filing daily data

reports since the Court’s October 27, 2020 order.

       Given that the November 3 election has now passed, the parties have met and conferred

to discuss tailoring the Postal Service’s ongoing data reporting obligations to the upcoming

runoff election in Georgia. As a result of those discussions, the parties have reached agreement

on a joint proposed order governing Defendants’ data reporting obligations going forward. The

parties respectfully request that the Court modify its prior orders concerning data reporting and

enter the joint proposed order in lieu of the prior orders. The proposed order provides:

       Beginning December 23, 2020, Defendants shall produce to Plaintiffs the
       following data on a daily basis: (1) updated data on the number of extra and late
       trips performed at the Nation, Area, and District level, (2) updated data on the
       number of extra and late trips performed for those processing centers that serve
       Georgia, (3) daily data on the volume and percentage of on-time deliveries of
       inbound and outbound ballots destined for the relevant Georgia Districts (Atlanta,
       Gulf Atlantic, and Tennessee), and (4) a report that shows, as of 6 AM on the day
       of the report, the inbound and outbound Georgia ballots that, as of the time of the
       report, are still being processed and have not yet received a finalization scan.
       Defendants shall produce the data to Plaintiffs by 10 AM each day, except that
       Defendants need not produce any data on December 25–27 or January 1.
       Defendants shall produce the data to Plaintiffs but need not file the data on the
       public docket.

                                                 3
       Case 1:20-cv-02295-EGS Document 141 Filed 12/22/20 Page 4 of 4




Dated: December 22, 2020    Respectfully submitted,

                            JEFFREY BOSSERT CLARK
                            Acting Assistant Attorney General

                            ERIC R. WOMACK
                            Assistant Director, Federal Programs Branch

                            /s/ John Robinson
                            JOSEPH E. BORSON
                            KUNTAL CHOLERA
                            ALEXIS ECHOLS
                            DENA M. ROTH
                            JOHN ROBINSON (D.C. Bar No. 1044072)
                            Trial Attorneys
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L. Street, NW
                            Washington D.C. 20005
                            (202) 616-8489
                            john.j.robinson@usdoj.gov

                            Attorneys for Defendants




                                       4
